t c memo united_states tax_court richard a brunsman petitioner v commissioner of internal revenue respondent docket no filed date richard a brunsman pro_se lorianne d masano for respondent memorandum opinion powell special_trial_judge respondent determined a deficiency of dollar_figure and an accuracy-related_penalty under sec_6662 a of dollar_figure in petitioner’s federal income unless otherwise indicated section references are to the internal_revenue_code in effect for the year in issue and rule references are to the tax_court rules_of_practice and procedure tax after concessions the issues are whether petitioner is liable for the tax on dollar_figure of unreported income and the accuracy-related_penalty under sec_6662 petitioner resided in orlando florida at the time the petition was filed background petitioner was employed with sparks-piper exhibits environments inc sparks-piper until september of when he started employment with czarnowski display services inc czarnowski petitioner remained an employee of czarnowski for the remainder of the taxable_year petitioner purchased various business items for czarnowski and was reimbursed for those amounts during czarnowski issued payments to petitioner payments of dollar_figure each and the remaining four payments were in the amounts of dollar_figure dollar_figure dollar_figure and dollar_figure sparks-piper reported petitioner’s wages of dollar_figure on form_w-2 wage and tax statement czarnowski reported nonemployee compensation paid to petitioner of dollar_figure on form 1099-misc in the notice_of_deficiency respondent asserts that petitioner received but did not report dollar_figure of nonemployee compensation and dollar_figure of unemployment_compensation petitioner concedes that he is liable for the tax on dollar_figure of compensation and the parties concede that petitioner is liable for the tax on dollar_figure of unemployment_compensation respondent concedes that petitioner was an employee of czarnowski and of the dollar_figure petitioner received dollar_figure represents reimbursement for employee business_expenses thus the amount of compensation in dispute is dollar_figure miscellaneous income czarnowski submitted the form 1099-misc to respondent petitioner however alleges that he did not receive the form 1099-misc petitioner in preparing his federal_income_tax return reported the dollar_figure of wages from sparks- piper but he failed to report the dollar_figure of compensation received from czarnowski discussion unreported income petitioner asserts that he is not liable for the tax on the compensation received from czarnowski because he did not receive the form 1099-misc sec_61 provides that gross_income means all income from whatever source derived including compensation_for services petitioner’s compensation from czarnowski falls within this category regardless whether petitioner received the form 1099-misc alternatively petitioner argues that dollar_figure of the compensation represents the sale of assets to czarnowski the amount received less the adjusted bases in the assets would still be income to petitioner see sec_61 sec_1001 sec_1011 petitioner has the burden to establish that he sold assets to czarnowski and to establish his bases in the assets sold see rule a 290_us_111 sec_7491 does not apply because petitioner failed to maintain adequate_records while we are willing to assume that petitioner sold some assets to czarnowski petitioner failed to provide any information concerning the identity of the assets the bases of the assets or when they were purchased without this information we can only find that the entire amount received constituted taxable_income to him respondent is sustained on this issue accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty equal to percent of the portion of the underpayment_of_tax attributable to any substantial_understatement_of_income_tax sec_6662 and b a substantial_understatement_of_income_tax exists if the amount of the understatement for the taxable_year exceeds the greater of percent of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 a taxpayer is relieved of the accuracy-related_penalty if it is shown that there was a reasonable_cause and that the taxpayer acted in good_faith sec_6664 whether the taxpayer acted with reasonable_cause and in good_faith is determined by the relevant facts and circumstances and most it is unclear whether after respondent’s concessions a substantial_understatement of income remains we leave this issue for resolution in the rule_155_computations respondent has satisfied his burden of production under sec_7491 importantly the extent to which the taxpayer attempted to assess the proper tax_liability see 85_tc_934 stubblefield v commissioner tcmemo_1996_537 sec_1_6664-4 income_tax regs petitioner argues that he had reasonable_cause for the failure to report the compensation from czarnowski because he did not receive the form 1099-misc the receipt of which would have notified him of the believed inaccuracy and afforded him the opportunity to act in accordance with such petitioner held two jobs in but he reported only the wages he received from sparks-piper petitioner did not need to receive a form misc to be alerted to the fact that he received compensation from czarnowski for his services alternatively petitioner claims there is substantial_authority that he was an employee and not an independent_contractor of czarnowski sec_6662 provides that the amount of the understatement shall be reduced by that portion of the understatement which is attributable to the tax treatment of any item by the taxpayer if there is or was substantial_authority for such treatment respondent has conceded that petitioner was an employee of czarnowski nevertheless this concession does not relieve petitioner of his duty to report income correctly on his return see grooms v commissioner tcmemo_1992_291 accordingly we sustain respondent’s determination to reflect the foregoing and the concessions of the parties decision will be entered under rule
